

116 HR 5034 IH: Fair Debt Collection Improvement Act
U.S. House of Representatives
2019-11-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5034IN THE HOUSE OF REPRESENTATIVESNovember 12, 2019Mr. Cohen (for himself, Ms. Ocasio-Cortez, Ms. Bonamici, Mrs. Watson Coleman, Ms. Wild, Ms. Schakowsky, Mr. Danny K. Davis of Illinois, and Ms. Norton) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Fair Debt Collection Practices Act to prohibit debt collectors from collecting, or
			 attempting to collect, on a debt of a consumer with respect to which the
			 statute of limitations has expired, and for other purposes.
	
 1.Short titleThis Act may be cited as the Fair Debt Collection Improvement Act. 2.Prohibition on collecting time-barred debt (a)In generalThe Fair Debt Collection Practices Act (15 U.S.C. 1692 et seq.) is amended by inserting after section 811 the following:
				
 811A.Prohibition on collecting time-barred debtA debt collector may not collect, or attempt to collect, any debt of a consumer with respect to which the statute of limitations has expired..
 (b)Clerical amendmentThe table of contents for the Fair Debt Collection Practices Act is amended by inserting after the item relating to section 811 the following:
				
					
						811A. Prohibition on collecting time-barred debt..
			